Title: To James Madison from William C. C. Claiborne (Abstract), 5 April 1805
From: Claiborne, William C. C.
To: Madison, James


5 April 1805, New Orleans. “A Late letter from Captain Turner of Natchitoches contains the following Paragraph, ‘I fear the return of the Negroes who had escaped to Nacogdoches will not remedy the evil; the Commandant who restored them has been arrested for so doing, and his Successor has positive orders to carry the Royal Decree concerning fugitive Slaves into effect; my informant is a Gentleman immediately from Nacogdoches.’ I trust this information is not correct; it however was accredited at Natchitoches and has excited some uneasiness.
“Many of the Citizens West of the Mississippi, are yet impressed with an opinion that they are Shortly to fall under the Dominion of Spain, and the Spanish Officers here and at Pensacola take frequent occasions to remark that West and East Florida would be given in exchange for the Territory West of the Mississippi, but on no other conditions would a cession be made.”
 